It is an honour to be here for the seventieth anniversary of the United Nations. I can only marvel at the scale of that accomplishment. Not only has this institution grown from its original 51 Members to its current 193, but it has also expanded its work to take on a remarkable number of issues facing the world. Our debate here provides an excellent opportunity to reflect on what has made the Organization so successful.
I believe the reason for that success can be summed up in a single word: legitimacy. Only with legitimacy can we expect leaders from around the world to gather here every September. Only with legitimacy can we expect the agreements we reach here to be implemented
in the real world. However, legitimacy is a fragile thing. It takes decades to build, but can be lost in the blink of an eye. Therefore, preserving and strengthening the legitimacy of this institution must be at the centre of our work if the United Nations is to remain a powerful force for progressive change in the world.
Therefore, to strengthen the legitimacy of the United Nations, I propose that the road ahead be guided by three principles: universality, adaptability and accountability. We took an important step in that direction last week with the adoption of the 2030 Agenda for Sustainable Development (resolution 70/1), which demonstrates our ability to learn from past experience and create an approach that is better tailored to the needs and circumstances of all nations.
The Agenda places the welfare of human beings at its core and lays out a comprehensive set of Goals and targets to help empower every individual to realize his or her full potential. This moves us away from looking at single indicators like gross domestic product or income per capita to measure human progress and focuses our work on building a more robust foundation for sustainability and prosperity. Education, public health, gender equality, clean water, oceans, energy and, more importantly, a strong family unit — those are some of the blocks on which our future must be built.
For my country, the ocean is the source of almost all development possibilities. Unlike large countries, we do not have a diversified portfolio of industries. Phosphate mining and fishing constitute the large bulk of economic possibilities for Nauru, along with less than a handful of other sources of income. It is all the more concerning, therefore, when vessels come to our waters and engage in illegal, unreported and unregulated (IUU) fishing. Regional estimates put earnings lost to IUU at anywhere from millions to over $1 billion. For economies like ours, those numbers are staggering, and if we are to be true to the 2030 Agenda and the commitments made to the small island developing States, we must do much more to eliminate IUU fishing and ensure that the income from fishing goes to the rightful resource owners.
That and other issues from the 2030 Agenda will require us to rethink the way we cooperate at the international level. Our international and regional bodies must be fit for purpose. The universality of that endeavour will require them to respect national differences and move away from one-size-fits-all
15-29568 15/33

A/70/PV.20 30/09/2015
strategies. Thematic silos must be replaced by cross- cutting networks. Implementing agencies at every level must become both more nimble and more robust.
All partnerships — whether multilateral, bilateral or public-private — must be based on mutual respect that recognizes genuine development partners, such as the Republic of China on Taiwan, a democracy that can contribute meaningfully towards development and prosperity in the world. Needless to say, Taiwanese technology and know-how can make a lot of difference towards helping the needy, and, as such, I call for the inclusion of Taiwan in the development agencies of the United Nations.
Aid must be predictable and sustainable, It should not be wielded as a weapon to advance partisan political ends. Predatory relationships that pit one group against another have no place in the 2030 Development Agenda. History has demonstrated that openness and engagement have proven far more effective strategies for positive change than isolation and exclusion. Only in such an environment can we hold one another accountable for the full implementation of the Agenda.
That is the vision that Nauru has embraced for the 2030 Agenda, and back home we are taking steps to move forward. Like the United Nations itself, we will need to build strong domestic institutions to achieve our goals. Their legitimacy will similarly rest on their inclusiveness, adaptability and accountability. Therefore, in implementing the 2030 Agenda, we must go beyond capacity-building. We must engage in the difficult task of institution-building. International and regional agencies and development partners should back those efforts with real resources that include long- term, in-country engagement when appropriate, so that they leave behind durable domestic institutions run by a skilled national workforce.
Nauru is asking for a lot from its development partners. We want to be better partners ourselves. And at the end of the day, implementation of the 2030 Development Agenda will happen mostly at national and local level. On that note, let me thank our partners Australia, Taiwan, Russia, Cuba and others for their support towards our sustainable development priorities.
Our efforts to improve the legitimacy of international institutions must extend beyond those most directly involved in the 2030 Development Agenda. The Security Council in particular must better reflect the geopolitical realities of the world today.
Therefore, the list of permanent and non-permanent members should be expanded. We support the inclusion of Germany, India, Japan, Brazil and others in the permanent category. In addition, the Security Council must continue to adapt and respond to the most pressing issues of today. That is why Nauru calls on it to make climate change a permanent agenda item. It should be supplemented by the appointment by the Secretary- General of a Special Representative on climate and security. In addition, relevant organs of the United Nations should assess their capacity to respond to the security implications of climate change.
The governance of the Bretton Woods institutions should also be made more representative, with developing countries given a greater presence. The global economy has become more reliant on the flow of international capital, and with the frequency of financial crises increasing, the legitimacy of those institutions will continue to be tested.
However, climate change will be the largest test of our international and domestic institutions. We have already seen how some climate impacts can overwhelm the capacity of even the most powerful among us. Clearly, a strong, legally binding agreement in Paris is absolutely critical, with ambitious mitigation contributions from all countries. The agreement should be guided by a temperature-increase goal of 1.5°C, consistent with our vision of a safe and secure world. It must also ensure that climate financing is available for adaptation, particularly for the most vulnerable countries. And for dealing with the impacts that exceed our adaptation efforts, it should anchor an international mechanism on loss and damage.
The United Nations was created
“to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind”.
At present, climate change, if left unaddressed, promises impacts no less catastrophic for many of our nations.
Today marks the lead-up to a very important milestone in my people’s history — the seventieth anniversary of our return home. During the occupation of my country in the Second World War, Nauruans were forcibly evacuated to what is now Chuuk state in the Federated States of Micronesia. Due to widespread food shortages and the harsh conditions imposed by our
16/33 15-29568

30/09/2015 A/70/PV.20
captors, our population fell to below 1,500. We were in danger of extinction. Nauruans know very well what happens to small, vulnerable countries when the big ones fail to address their problems in a responsible manner.
I strongly believe that many of the major economic Powers want to reach an agreement at the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change (COP21) in Paris. Many have already come forward with meaningful mitigation contributions that will certainly require a great deal of effort to achieve. While we know it is not enough, I do not doubt their sincerity. However, I am starting to doubt whether they are willing and able to make the fundamental changes in their political and economic systems required to achieve our ambitious goals. The intense lobbying to accept an unsatisfactory outcome has already begun, and in the international process, that has often meant that we will be presented with a take-it-or-leave it deal at COP21. Would such an agreement have any legitimacy? Can we solve the climate problem without it?
The number 70 has biblical significance in the Christian faith, as it is composed of the numbers 7 and 10. The number 7 often represents the concept of completeness, while the number 10 often refers to law and responsibility. It is fitting that during the seventieth session of the General Assembly we will complete our work on a new set of global agreements to tackle the challenges of our generation. The number 70 can also represent a period of judgement. We stand at a critical moment in history as civilization outstrips the natural boundaries of our planet. Our response during the next few years will determine the fate of future generations for the next thousand years. Will we continue to march to an inexorable decline? Or will we join together to meet the challenges before us? Thankfully, we still have a choice ,and the widespread recognition of the need for change I have heard during the past week gives me hope that we will make the right one.
May God bless the Republic of Nauru and may God bless the United Nations.
